

117 HR 2327 IH: To amend title 38, United States Code, to eliminate the time period for eligibility under Survivors' And Dependents' Educational Assistance Program of Department of Veterans Affairs.
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2327IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Ms. Mace introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to eliminate the time period for eligibility under Survivors' And Dependents' Educational Assistance Program of Department of Veterans Affairs.1.Time period for eligibility under Survivors' And Dependents' Educational Assistance Program of Department of Veterans AffairsSection 3512(b)(1) of title 38, United States Code, is amended—(1)in subparagraph (A), by striking or (D) and inserting (D), or (E); and(2)by adding at the end the following new subparagraph:(E)Notwithstanding subparagraph (A), an eligible person referred to in that subparagraph who is made eligible on or after August 1, 2022, may be afforded educational assistance under this chapter at any time after such date..